Citation Nr: 0409740	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  01-00 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.P. 


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to August 1961 
and March 1974 to November 1978.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 2000 rating decision of the Anchorage, 
Alaska, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

In November 2000, the President of the United States signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into the VA adjudication process.  In effect, 
this new legislation eliminates the requirement under the old 38 
U.S.C.A. § 5107(a) (West 1991) that a claimant must present a 
well-grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to complete the 
claim if it is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 
C.F.R. § 3.159(b)(2) (2003).  Second, VA has a duty to notify the 
veteran of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2002); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2003).  Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board finds that additional RO action is necessary to meet the 
duty to inform as well as the duty to assist requirements set 
forth in the VCAA.  The veteran has indicated in her recent 
testimony that she has given all of the information surrounding 
her assault.  The Board notes, however, that it is unclear whether 
she could recall the name of the individual, and NCO, who helped 
her during the aftermath of the reported assault that took place 
when she was 19 in cryptographer's school.  Independent 
corroboration of this incident would be helpful.  See 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  

Furthermore, changes in the relevant laws have been set forth 
regarding personal assault cases.  In March 2002, section 
3.304(f), which sets forth the requirements for service connection 
for PTSD, was amended to add a specific section dealing with 
claims for service connection for PTSD secondary to allegations of 
an in-service personal assault, and the regulation now provides, 
in pertinent part, that, if PTSD is based on in-service personal 
assault, evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Moreover, the regulation provides that evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  The 
regulation specifically provides that VA will not deny a PTSD 
claim that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  VA 
may submit any evidence that it receives to an appropriate medical 
or mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. § 
3.304(f)(3).

Although the RO had previously sent the veteran a letter, in July 
2000, regarding her personal assault allegations, the Board finds 
that the regulatory changes subsequent to the filing of the claim 
and the sending of the earlier letter require additional action on 
the part of the RO prior to review by the Board.  This is 
particularly the case as the VCAA notification letter dated in 
April 2002 did not fully set forth the regulatory changes.  

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and ensure that all VCAA 
notice and duty to assist obligations have been satisfied.  This 
should include fully informing the veteran as to the regulatory 
criteria for PTSD due to personal assault, as these criteria have 
been amended during the course of the appeal.  

2.  In accordance with the provisions of M21-1, Part III, § 5.14, 
"PTSD Claims Based on Personal Assault," the RO should send the 
veteran an appropriate stressor development letter.  The appellant 
should also be notified that in-service personal assault may be 
corroborated by evidence from sources other than the service 
records.  All specific examples of alternative sources of evidence 
listed in section 3.304(f)(3) must be included in the notification 
to the veteran.  An appropriate period of time should be allowed 
for the veteran to respond and/or submit additional evidence.

3.  Upon receipt of the veteran's response to the development in 
paragraph 2, the RO should undertake any and all further 
development action indicated by the evidence of record concerning 
the veteran's claim of service connection for PTSD due to personal 
assault.  The RO should then make a determination as to whether 
there is any credible supporting evidence that the veteran was 
sexually assaulted during active service.  A statement of the RO's 
determination should be placed into the claims file.

4.  The RO should readjudicate the veteran's claim of entitlement 
to service connection for PTSD with application of all appropriate 
laws and regulations and consideration of any additional 
information obtained.  If the decision with respect to the claim 
remain adverse to the veteran, she should be furnished a 
supplemental statement of the case and afforded a reasonable 
period of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





